                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


  Jeremy Jones,                                      Case No. 20-cv-1341 (SRN/HB)

                        Petitioner,

  v.                                              REPORT AND RECOMMENDATION

  Warden J. Fikes,

                        Respondent.


HILDY BOWBEER, United States Magistrate Judge

       Petitioner Jeremy Jones filed this action seeking a writ of habeas corpus pursuant

to 28 U.S.C. § 2241. Jones’s habeas petition was dismissed on the merits and judgment

was entered on February 12, 2021. (See Order [ECF No. 47]; J. [ECF No. 48].) This

case is now before the Court on Jones’s Emergency Motion Pursuant to 18 U.S.C. § 3622

[ECF No. 49]. Jones requests temporary release.

       Jones’s motion must be denied because this case is closed. “[A] district court’s

jurisdiction typically ends when a case is closed and judgment entered,” though it “retains

ancillary jurisdiction to ‘manage its proceedings, vindicate its authority, and effectuate its

decrees.’” Jenkins v. Kansas City Mo. Sch. Dist., 516 F.3d 1074, 1081 (8th Cir. 2008)

(quoting Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 380 (1994)). The relief

requested by Jones does not fall into one of the categories for ancillary jurisdiction;

Jones’s petition was dismissed in its entirety. Thus, the Court does not have jurisdiction

to entertain his motion.


                                              1
       Alternatively, the motion should be denied on the merits. The Bureau of Prisons

(BOP) may temporarily release a prisoner

       for a limited period if such release appears to be consistent with the purpose
       for which the sentence was imposed and any pertinent policy statement
       issued by the Sentencing Commission pursuant to 28 U.S.C. [§] 994(a)(2),
       if such release otherwise appears to be consistent with the public interest
       and if there is reasonable cause to believe that a prisoner will honor the
       trust to be imposed in him, by authorizing him, under prescribed conditions,
       to—

              (a) visit a designated place for a period not to exceed thirty days, and
              then return to the same or another facility, for the purpose of—

                     (1) visiting a relative who is dying;

                     (2) attending a funeral of a relative;

                     (3) obtaining medical treatment not otherwise available;

                     (4) contacting a prospective employer;

                     (5) establishing or reestablishing family or community ties; or

                     (6) engaging in any other significant activity consistent with
                     the public interest[.]

18 U.S.C. § 3622. The statute “empower[s] the BOP—not the federal courts—to

temporarily release federal prisoners.” Bania v. Fed. Bureau of Prisons, No. 10-cv-2212

(SRN/FLN), 2011 WL 882096, at *5 (D. Minn. Feb. 24, 2011), R. & R. adopted, 2011

WL 883222 (D. Minn. Mar. 11, 2011). Thus, a court may only recommend that the BOP

exercise its discretion to grant temporary release pursuant to § 3622. See United States v.

Sessum, No. 15-CR-667-6 (KPF), 2020 WL 6392817, at *5 (S.D.N.Y. Oct. 30, 2020).

The Court should not do so here.



                                              2
       Jones’s first ground for relief is that his child’s mother may need surgery and that

his child has autism and cannot be left alone. (Pet’r’s Mem. Supp. [ECF No. 50 at 1].)

Jones does not, however, provide information about the length of the surgery or the

recovery time, nor does he show that no one else can or will care for his child. Jones did

submit a statement that his son’s usual caretaker, a maternal grandmother, is ill and has

been the only other person to care for his son. (Pet’r’s Ex. 2 [ECF No. 51-2 at 2].) But

he did not show that no one else can or will care for his son during his mother’s surgery

and recovery. The Court is sympathetic to Jones’s plight, but the circumstances he

describes do not fall within the purposes enumerated in § 3622(a) such that the Court

would recommend that the BOP consider a temporary release.

       Jones also states that he has refused, due to COVID-19 concerns, a corticosteroid

injection to treat his arthritic pain. (Pet’r’s Mem. Supp. [ECF No. 50 at 1–2].) Although

he conceivably could receive medical treatment not otherwise available in prison if he

were released, see § 3622(a)(3), he has not explained what that medical treatment would

be. To the contrary, it appears he would seek the same treatment if he were released.

Furthermore, a prison record submitted by Jones indicates that he is independent in his

activities and able to move without assistance. (Pet’r’s Ex. 2 [ECF No. 51-2 at 10].)

Therefore, the Court does not recommend the BOP consider a temporary release so that

Jones can receive medical treatment.

       Finally, the Court has already specifically addressed and rejected Jones’ claims

concerning placement in a residential drug abuse program, in a residential reentry center,



                                             3
and under the Coronavirus Aid, Relief, and Economic Security Act. (See Pet’r’s Mem.

Supp. [ECF No. 50 at 1, 3]; Order at 5–6 [ECF No. 47].)



      Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY RECOMMENDED THAT Petitioner Jeremy Jones’s Emergency Motion

Pursuant to 18 U.S.C. § 3622 [ECF No. 49] be DENIED.




  Dated: April 28, 2021                         s/ Hildy Bowbeer
                                                Hildy Bowbeer
                                                United States Magistrate Judge




                                       NOTICE

Filing Objections: This Report and Recommendation is not an order or judgment of the
District Court and is therefore not appealable directly to the Eighth Circuit Court of
Appeals. Under Local Rule 72.2(b)(1), “a party may file and serve specific written
objections to a magistrate judge’s proposed finding and recommendations within 14 days
after being served a copy” of the Report and Recommendation. A party may respond to
those objections within 14 days after being served a copy of the objections. See Local
Rule 72.2(b)(2). All objections and responses must comply with the word or line limits
set forth in Local Rule 72.2(c).




                                            4
